Abitold, J.,
delivered the opinion of the court.
Section 468 of the code exempts from taxation “ the tools of *636any mechanic necessary for carrying on his trade.” Whether a printing-press, owned by a practical printer, editor, and publisher of a newspaper, and necessary to carry on his trade or business as printer and publisher of such paper, is embraced in this exemption, is the question to be determined in this case.
Authorities relating exclusively to homestead and other exemptions from the payment of debts are relied on by appellant to support the issue on his part. But statutes exempting property from levy and sale for the payment of debts and those exempting persons or property from the payment of taxes are construed quite differently. The former class of statutes, based on the benevolent public policy of preventing destitution and pauperism, and on the patriotic motive of inspiring sentiments of independence favorable, if not essential, to the maintenance of free institutions, are uniformly construed with the utmost liberality, to advance these objects, whilst statutes of the latter class, on account of their making invidious distinctions between citizens and partaking of the nature of favoritism and producing injustice and inequality in the contributions to a common burden, are construed strictly, to avoid these evils.
The general policy of the law is that all who enjoy the protection of government shall contribute to defray its-expenses. Taxation is an act of sovereignty which should be performed with justice and equality to all. Taxation is the rule, exemption the exception. Exemption from taxation is, a matter of grace and favor, not to be presumed or implied. Unless it is clearly intended and expressed, it is not allowed. Cooley on Taxation 146-152.
We are of opinion that a printing-press is not a tool within the meaning of the statute. It accords with the letter and spirit of the statute to say that the legislature intended thereby to exempt only the simple instruments used by the mechanic in manual labor, such as hammer, saw, plane, file, and the like, and that machinery or apparatus as complicated and valuable as a printing-press may be, was not contemplated by the statute. Under statutes similar, to our own, exempting the tools of mechanics from liability to execution or attachment for debt, where, as before stated, the greatest liberality of interpretation is indulged, it has been several times *637decided, that a printing-press was not exempt. Thompson on Exemptions, §§ 756-758; Buckingham v. Billings, 13 Mass. 82; Danforth v. Woodward, 10 Pick. 423; Spooner v. Fletcher, 3 Vt. 133 ; and in Whitcomb v. Reid, 31 Miss. 567, it was held that the instruments of a dentist, used in the practice of his art, were not exempt from execution or attachment, under a statute in the very words of the one now under consideration.
To save to the poor and toiling mechanic the means of employment in his trade, is suggested by sound policy as well as by sentiments of humanity, but a purpose to extend the circle of exemtion from taxation, beyond this, so as to embrace property that may be worth thousands of dollars, cannot be ascribed to the legislature by any proper construction of the statute in question.

Affirmed.